


EXHIBIT 10.37
MASTER SUBSERVICING AGREEMENT,
dated as of October 1, 2012
between
HLSS HOLDINGS, LLC, as Servicer
and
OCWEN LOAN SERVICING, LLC, as Subservicer




--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1     DEFINITIONS     1
1.1     Definitions     1
1.2     Termination of Original Master Subservicing Agreement 8 ARTICLE 2
SUBSERVICING 8
2.1     Subservicing Supplements     8
2.2     Servicing Transfer Procedures     9
2.3     Subservicing     9
2.4     Servicer Retained Obligations     9
2.5     Collections from Obligors and Remittances     10
2.6     Power of Attorney     11
2.7     Servicing Practices     11
ARTICLE 3     REPRESENTATIONS AND WARRANTIES OF OCWEN     11
3.1     Due Organization     11
3.2     Due Authorization; Binding Effect     11
3.3     No Conflicts     11
3.4     Consents     12
3.5     Litigation     12
3.6     Licenses     12
3.7     Capacity     12
3.8     Approved Servicer     12
3.9     Servicer Ratings     12
3.10     Eligible Subservicer     12
3.11     HAMP     13
ARTICLE 4     REPRESENTATIONS AND WARRANTIES OF SERVICER     13
4.1     Due Organization     13
4.2     Due Authorization; Binding Effect     13
4.3     No Conflicts     13
4.4     Consents     13
4.5     Litigation     14
4.6     Licenses     14


-i-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


4.7     Ability to Perform     14
ARTICLE 5     COVENANTS     14
5.1     Compliance with Applicable Laws; Licenses     14
5.2     Merger, Consolidation, Etc.     14
5.3     Fannie Mae/Freddie Mac     15
5.4     MERS     15
5.5     Insurance     15
5.6     Delegation     16
5.7     Access to Mortgage Servicing System     16
5.8     Servicing Reports     16
5.9     Escrow Account     17
5.10     Notices and Financial Information     17
5.11     Servicing Advances     18
5.12     Defaults under Subject Servicing Agreements     18
5.13     Annual Officer’s Certificate     19
.14     Regulation AB Reporting     19
5.15     Reporting     19
5.16     Maintenance of Servicing Files     20
5.17     Relationship Management and Staffing     20
5.18     Audits and Inspections     21
5.19     Continuity of Business     21
5.20     No Solicitation     22
5.21     Optional Termination or Clean Up Calls     22
5.22     Access to Account Management Systems     22
ARTICLE 6     EXPENSES AND COMPENSATION     22
6.1     Costs and Expenses     22
6.2     Subservicing Fees     23
6.3     Ancillary Income and Prepayment Interest Excess     23
6.4     Calculation and Payment     23
6.5     No Offset     23


-ii-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
ARTICLE 7     CONFIDENTIALITY     23
7.1     Confidentiality and Nonpublic Personal Information     23
ARTICLE 8     LIABILITY AND INDEMNIFICATION     25
8.1     Limitation of Liability     25
8.2     Servicer Liability     26
8.3 I    ndemnification     26
8.4     Specific Performance     28
ARTICLE 9     TERMINATION AND RESIGNATION     28
9.1     Automatic Termination     28
9.2     Termination by Servicer     28
9.3     Limitation on Resignation of Ocwen     28
9.4     Transfer upon Termination     29
9.5     Survival     29
ARTICLE 10     MISCELLANEOUS     29
10.1     Notices     29
10.2     Interpretation     30
10.3     Exhibits and Schedules     31
10.4     Entire Agreement     31
10.5     Amendment; Waiver     31
10.6     Governing Law     31
10.7     Submission to Jurisdiction     31
10.8     Waiver of Jury Trial     32
10.9     No Strict Construction     32
10.10     Severability     32
10.11     Assignment; No Third-Party Beneficiaries     32
10.12     Relationship of Parties     32
10.13     Reproduction of Documents     33
10.14     Further Agreements     33
10.15     Counterparts     33


-iii-




--------------------------------------------------------------------------------




EXHIBITS


Exhibit A Compliance with Gramm-Leach-Bliley and Privacy Laws




1




--------------------------------------------------------------------------------




MASTER SUBSERVICING AGREEMENT
This MASTER SUBSERVICING AGREEMENT, dated as of October 1, 2012, is by and
between HLSS HOLDINGS, LLC, a Delaware limited liability company (“Servicer”),
and OCWEN LOAN SERVICING, LLC, a Delaware limited liability company (“Ocwen”).
RECITALS:
WHEREAS, Servicer and Ocwen executed that certain Master Subservicing Agreement,
dated as of February 10, 2012 (the “Original Master Subservicing Agreement”);
WHEREAS, Servicer and Ocwen wish to terminate the Original Master Subservicing
Agreement and execute this Agreement in connection with a change in control of
Ocwen;
WHEREAS, Servicer may from time to time be obligated to service certain
residential mortgage loans subject to the terms of one or more pooling and
servicing agreements or other servicing agreements; and
WHEREAS, Servicer desires Ocwen to continue from time to time to act as
subservicer with respect to some or all of such pooling and servicing agreements
or other servicing agreements and Ocwen desires to act as subservicer with
respect to some or all of such pooling and servicing agreements or other
servicing agreements, upon the terms and conditions set forth in this Agreement
and in the related Subservicing Supplement.
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions. For purposes of this Agreement, the following capitalized terms
shall have the respective meanings set forth or referenced below:
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling, “controlled by” and “under common control
with”), as applied to any Person, means ownership of 25% or more of the
outstanding voting securities of such Person.
“Agreement” means this Master Subservicing Agreement, including all exhibits,
schedules and other attachments hereto, as the same may be amended, modified or
supplemented from time to time in accordance with its terms.
1




--------------------------------------------------------------------------------




“Ancillary Income” means, with respect to any Subject Servicing Agreement, any
and all income, revenue, fees, expenses, charges or other monies that Servicer
is entitled to receive, collect or retain as servicer pursuant to such Subject
Servicing Agreement (other than Servicing Fees, Prepayment Interest Excess and
earnings received on amounts on deposit in any Custodial Account or Escrow
Account), including fees payable to servicer under HAMP or other governmental
programs, late fees, fees and charges for dishonored checks (insufficient funds
fees), pay-off fees, assumption fees, commissions and administrative fees on
insurance and similar fees and charges collected from or assessed against the
related Mortgagors, to the extent payable to Servicer under the terms of the
related Mortgage Loan Documents and such Subject Servicing Agreement.
“Applicable Law” means (i) all applicable laws, statutes, regulations or
ordinances in force and as amended from time to time; (ii) the common law as
applicable from time to time; (iii) all applicable binding court orders,
judgments or decrees; and
(iv) all applicable directives, policies, rules or orders; each of (i) through
(iv) of any Governmental Authority.
“Base Subservicing Fee” has the meaning, with respect to each Subject Servicing
Agreement, set forth in the related Subservicing Supplement.
“Book Value” means, with respect to Servicer’s mortgage servicing rights related
to any Subject Servicing Agreement, as of a specified date, an amount equal to
the amortized book value of such mortgage servicing rights on Servicer’s
financial statements as of such date.
“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking and savings and loan institutions in the State of Florida, the
State of Illinois, the State of Georgia or the State of New York are closed.
“Clearing Account” means one or more of those certain accounts established by
Ocwen for the receipt of collections from mortgagors which are held in trust and
off balance sheet.
“Confidential Information” has the meaning specified in Section 7.1(a).
“Corporate Advance” means any “Corporate Advance” or “Servicing Advance” (as
defined in the applicable Subject Servicing Agreement, as applicable, or any
other similar term therein) or, to the extent not so defined therein, customary
and reasonable out-of-pocket expenses incurred in connection with a default,
delinquency or other event relating to a Mortgage Loan and, in each case, made
in accordance with the applicable Subject Servicing Agreement and for which
Servicer has a right of reimbursement under the applicable Subject Servicing
Agreement.
“Custodial Account” means, with respect to any Subject Servicing Agreement, any
custodial account required to be maintained by Servicer pursuant to such Subject
Servicing Agreement.
“Disclosing Party” has the meaning specified in Section 7.1(a).
“Enforceability Exceptions” means limitations on enforcement and other remedies
imposed by or arising under or in connection with applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Applicable Laws affecting creditors’ rights generally from time to time in
effect or general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing with respect to those jurisdictions
that recognize such concepts).
2




--------------------------------------------------------------------------------




“Escrow Account” means, with respect to any Subject Servicing Agreement, any
escrow account required to be maintained by Servicer pursuant to such Subject
Servicing Agreement.
“Escrow Advance” means any “Escrow Advances” (as defined in the applicable
Subject Servicing Agreement or any other similar term therein) or, to the extent
not so defined therein, advances in respect of real estate taxes and assessments
or of hazard, flood or primary mortgage insurance premiums, required to be paid
(but not otherwise paid) by or on behalf of the related Mortgagor under the
terms of the related Mortgage Loan for which Servicer has a right of
reimbursement under the applicable Subject Servicing Agreement.
“Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.
“FHA” means the Federal Housing Administration, or any successor thereto.
“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.
“GLB Act” has the meaning specified in Section 7.1(b).
“Governmental Authority” means any national, federal, state, provincial, local
or foreign government or subdivision thereof or any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any national, federal, state, provincial, local or
foreign government.
“HAMP” means the Home Affordable Modification Program implemented by the U.S.
Department of the Treasury, as the same may be modified from time to time.
“Indemnified Person” shall mean a Servicer Indemnified Party or an Ocwen
Indemnified Party, as the case may be.
“Indemnifying Person” shall mean Ocwen pursuant to Section 8.3(a) or Servicer
pursuant to Section 8.3(b), as the case may be.
“Judgments” means any judgments, injunctions, orders, decrees, writs, rulings or
awards of any Governmental Authority of competent jurisdiction.
“Legal Requirement” has the meaning specified in Section 7.1(d).
“Lien” means, for any property or asset of a Person, any lien, security
interest, mortgage, pledge or encumbrance in, of or on such property or asset in
favor of any other Person.
“Loss” or “Losses,” in respect of any matter, event or circumstance, means any
and all liabilities, claims, obligations, damages, awards, Judgments, losses,
settlement payments, reasonable costs and reasonable expenses (including
reasonable attorney’s and paralegal fees), fines or penalties.
3




--------------------------------------------------------------------------------




“Material Adverse Effect” means any effect, event, circumstance, development or
change, individually or in the aggregate, which has or is reasonably likely to
have, a material adverse effect on (i) the ability of Ocwen to perform its
obligations under this Agreement, any Subservicing Supplement or any Subject
Servicing Agreement or (ii) the validity or enforceability of this Agreement or
any Subservicing Supplement.
“Monthly Servicing Oversight Report” means a report with respect to all of the
Subject Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Servicer and Ocwen from time to time.
“Monthly Remittance Report” means, with respect to each Subject Servicing
Agreement, a report in such form as may be agreed to by Servicer and Ocwen from
time to time.
“Monthly Reporting Date” has the meaning, with respect to each Subject Servicing
Agreement, specified in the related Subservicing Supplement.
“Mortgage” means, with respect to any Mortgage Loan, any mortgage, deed of trust
or other instrument securing any relate Mortgage Note, which created a lien on
the related Mortgaged Property.
“Mortgage Loan” means any mortgage loan or home equity line of credit which is
serviced by Servicer pursuant to the terms of a Subject Servicing Agreement, and
for which Ocwen has been engaged as a subservicer pursuant to the terms of this
Agreement and a Subservicing Supplement, each as identified on the related
Mortgage Loan Schedule.
“Mortgage Loan Documents” means, with respect to any Mortgage Loan, the related
Mortgage Note, Mortgage and other agreements entered into in connection with
such Mortgage Loan.
“Mortgage Loan Schedule” means the schedule of Mortgage Loans which Ocwen shall
subservice pursuant to a Subservicing Supplement and this Agreement, which shall
be delivered in electronic format by Servicer to Ocwen pursuant to the terms of
this Agreement.
“Mortgage Note” means, with respect to any Mortgage Loan, any note or other
evidence of the indebtedness of the related Mortgagor secured by a Mortgage.
“Mortgaged Property” means, with respect to each Mortgage Loan, any real
property (or leasehold estate, if applicable) securing repayment of the related
Mortgage Note.
“Mortgagor” means, with respect to any Mortgage Loan, any obligor on such
Mortgage Loan.
“Ocwen” has the meaning set forth in the Preamble.
“Ocwen Indemnified Party” has the meaning specified in Section 8.3(b).
4




--------------------------------------------------------------------------------




“Ocwen Project Manager” has the meaning set forth in Section 5.17.
“Original Master Subservicing Agreement” shall have the meaning specified in the
recitals hereto.
“Performance Fee” has the meaning, with respect to each Subject Servicing
Agreement, set forth in the related Subservicing Supplement.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“P&I Advance” means any “P&I Advances,” “Monthly Advances” (each as defined in
the applicable Subject Servicing Agreement or any other similar term therein)
or, if not defined therein, advances in respect of principal or interest for
which Servicer has a right of reimbursement under the applicable Subject
Servicing Agreement.
“Prepayment Interest Excess” means with respect to each Mortgage Loan that was
the subject of a principal prepayment, the amount of interest, if any, that is
payable with respect to such principal prepayment to the extent such amount is
payable to the Servicer as additional servicing compensation pursuant to the
related Subject Servicing Agreement.
“Privacy Laws” has the meaning specified in Section 7.1(b).
“Proceeding” means an action, suit or legal, administrative, arbitral or
alternative dispute resolution proceeding.
“Receiving Party” has the meaning specified in Section 7.1(a).
“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the U.S. Securities and Exchange Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506-1,631 (Jan. 7, 2005)) or by the staff of the U.S. Securities and Exchange
Commission, or as may be provided by the U.S. Securities and Exchange Commission
or its staff from time to time.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, managers, employees and agents.
“Scheduled Termination Date” has the meaning, with respect to each Subject
Servicing Agreement, set forth in the related Subservicing Supplement.
“Securitization Transaction” means, with respect to each Subject Servicing
Agreement, the securitization transaction identified in the related Subservicing
Supplement pursuant to which the Mortgage Loans subject to such Subject
Servicing Agreement were securitized.
“Security Event” has the meaning specified in Section 7.1(e).
5




--------------------------------------------------------------------------------




“Servicer” has the meaning set forth in the Preamble.
“Servicer Indemnified Party” has the meaning specified in Section 8.3(a).
“Servicer Retained Obligation” means, with respect to any Subject Servicing
Agreement, any obligation of the Servicer under such Subject Servicing Agreement
that is designated in the related Subservicing Supplement as a “Servicer
Retained Obligation” together with any servicing obligation that Servicer has
notified Ocwen in writing (which notice has not been withdrawn by Servicer in
writing) is a “Servicer Retained Obligation”.
“Servicing Advance” means any Corporate Advance, Escrow Advance or P&I Advance.
“Servicing Advance Account” means, with respect to any Servicing Advance
Facility, an account into which reimbursements of Servicing Advances funded
pursuant to such Servicing Advance Facility are required to be deposited.
“Servicing Advance Facility” means, with respect to each Subject Servicing
Agreement, any financing arrangement entered into by Servicer to finance
Servicing Advances made pursuant to such Subject Servicing Agreement.
“Servicing Fees” means all compensation payable to Servicer under the Subject
Servicing Agreements, including each “Servicing Fee” payable based on a
percentage of the outstanding principal balance of the Mortgage Loans, but
excluding all Ancillary Income, Prepayment Interest Excess and earnings received
on amounts on deposit in any Custodial Account or Escrow Account.
“Subservicing Supplement” has the meaning set forth in Section 2.1.
“Servicing Transfer Date” means, with respect to each Subject Servicing
Agreement, the “Servicing Transfer Date” set forth in the related Subservicing
Supplement.
“Servicing Transfer Procedures” means, with respect to any Subject Servicing
Agreement, the servicing transfer procedures set forth in the related
Subservicing Supplement.
“Subcontractor” means, except for any Vendor, any vendor, subcontractor or other
Person that is not responsible for the overall servicing (as “servicing” is
commonly understood by participants in the mortgage-backed securities market) of
mortgage loans but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to Mortgage Loans under the direction or
authority of Ocwen.
“Subject Servicing Agreement” means each pooling and servicing agreement or
other servicing agreement identified as a “Subject Servicing Agreement” in a
Subservicing Supplement and with respect to which this Agreement has not been
terminated pursuant to Article 9.
“Subservicing Termination Date” has the meaning set forth in Section 9.4.
6




--------------------------------------------------------------------------------




“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
(a) Ocwen fails to remit any payment required to be made under the terms of this
Agreement or any Subservicing Supplement (to the extent not resulting solely
from Servicer failing to make a payment or Servicing Advance required by
Servicer under this Agreement or such Subservicing Supplement), which continues
unremedied for a period of one (1) Business Day after the date on which written
notice of such failure shall have been given to Ocwen by Servicer;
(b) Ocwen fails to deliver any required information or report that is complete
in all material respects pursuant to this Agreement or any Subservicing
Supplement in the manner and time frame set forth therein, which failure
continues unremedied for a period of two (2) Business Days after the date on
which written notice of such failure shall have been given to Ocwen by Servicer;
(c) Ocwen fails to observe or perform in any material respect any other covenant
or agreement of Ocwen set forth in this Agreement or any Subservicing
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure, shall have been given to
Ocwen by Servicer; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty-day cure period set forth
above;
(d) A material breach by Ocwen of any representation and warranty made by it in
this Agreement or any Subservicing Supplement, which breach continues unremedied
for a period of thirty (30) days after the date on which written notice of such
breach shall have been given to Ocwen by the Servicer; provided, however, in the
event that any such breach is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the thirty (30)
day cure period set forth above;
(e) Ocwen fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial Services LLC (or its successor in interest), “SQ3-”
by Moody’s Investors Service, Inc. (or its successor in interest) and “RPS3-”
and “RSS3-” by Fitch Ratings (or its successor in interest);
(f) Ocwen ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;
(g) the occurrence of a Material Adverse Effect;
(h) any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Subject Servicing
Agreement or Underlying Document shall have occurred with respect to Servicer
for any reason not caused by Servicer (other than as a result of any delinquency
or loss trigger which was already triggered as of the Servicing Transfer Date
with respect to such Subject Servicing Agreement); provided that Ocwen shall be
entitled to any cure period applicable to the Servicer as may be set forth in
such Subject Servicing Agreement;
(i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Ocwen and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty (30)
days;
(j) Ocwen shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Ocwen or of or
relating to all or substantially all of its property; or
(k) Ocwen shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.
7




--------------------------------------------------------------------------------




“Underlying Documents” means each operative document or agreement executed in
connection with each Securitization Transaction which is binding upon Servicer,
as servicer.
“Vendor” means any vendor, subcontractor or other Person that is not a
Subcontractor of any Mortgage Loans and who only performs servicing obligations
hereunder for Ocwen under the direction or authority of Ocwen and that either
(i) does not perform one or more discrete functions identified in Item 1122(d)
of Regulation AB or (ii) would not be required to be separately identified as a
subservicer or vendor in a servicing assessment or attestation under Item 1122
of Regulation AB with respect to Ocwen.
1.2 Termination of Original Master Subservicing Agreement. By each party’s
execution of this Agreement, the Original Master Subservicing Agreement shall be
terminated; provided, however, each of the previously executed Subservicing
Supplements under the Original Master Subservicing Agreement shall be
Subservicing Supplements for the purposes of this Agreement, with the same force
and effect as though this Agreement had been executed and in effect at the time
such Subservicing Supplements had been executed.
ARTICLE 2
SUBSERVICING
2.1 Subservicing Supplements. Servicer and Ocwen may from time to time enter
into one or more subservicing supplements in form and substance as the parties
may mutually agree to (each a “Subservicing Supplement”), pursuant to which
Servicer will engage Ocwen to act as subservicer with respect to the Mortgage
Loans relating to the Subject Servicing Agreements specified in such
Subservicing Supplement on the terms set forth in this Agreement, as modified or
supplemented by such Subservicing Supplement. The parties agree that, to the
extent the terms of any Subservicing Supplement are inconsistent with any term
of this Agreement, the terms of such Subservicing Supplement shall control with
respect to the related Subject Servicing Agreements and Mortgage Loans.
8




--------------------------------------------------------------------------------




2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
follow the Servicing Transfer Procedures set forth in each related Subservicing
Supplement in all material respects and take all steps necessary or appropriate
to effectuate and evidence the transfer of the subservicing of the related
Mortgage Loans to Ocwen in accordance therewith. Servicer shall deliver to Ocwen
the Mortgage Loan Schedule relating to a Subservicing Supplement on the related
Servicing Transfer Date(s).
2.3 Subservicing. Except as otherwise specifically provided in this Agreement or
the related Subservicing Supplement, Ocwen covenants and agrees to service and
administer each Mortgage Loan related to a Subject Servicing Agreement from and
after the related Servicing Transfer Date until the related Subservicing
Termination Date in accordance with Applicable Law, the terms of the related
Mortgage Loan Documents and any applicable private mortgage insurance or pool
insurance, the standards, requirements, guidelines, procedures, restrictions and
provisions of the related Subject Servicing Agreement and Underlying Documents
governing the duties of Servicer thereunder and/or any subservicer thereunder,
and this Agreement and the related Subservicing Supplement. Except as otherwise
specifically provided in this Agreement or the related Subservicing Supplement,
Ocwen shall be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement and related
Underlying Documents, and Ocwen shall at all times meet any standards and
fulfill any requirements applicable to Servicer or its subservicer under each
Subject Servicing Agreement. Without limiting the foregoing, Ocwen covenants and
agrees that it shall perform its obligations pursuant to this Agreement and each
Subservicing Supplement in a manner that will not cause the termination of
Servicer as servicer under any Subject Servicing Agreement, including a
termination based on Ocwen’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Subject Servicing Agreement, other
than as a result of a breach by Servicer of a Servicer Retained Obligation with
respect to such Subject Servicing Agreement (unless such breach of a Servicer
Retained Obligation resulted directly or indirectly from an act or omission of
Ocwen). The parties acknowledge and agree that any termination of Servicer as
servicer with respect to a Subject Servicing Agreement pursuant to a delinquency
or loss performance trigger or for any other reason other than as a result of a
breach by Servicer of a Servicer Retained Obligation with respect to such
Subject Servicing Agreement shall be deemed to be the result of a breach by
Ocwen of its obligations under this Agreement and the related Subservicing
Supplement. In the event of a conflict between a Subject Servicing Agreement and
this Agreement and the related Subservicing Supplement, the Subject Servicing
Agreement shall control.
2.4 Servicer Retained Obligations. The parties acknowledge and agree that
Servicer shall retain the obligation to perform certain Servicer Retained
Obligations with respect to each Subject Servicing Agreement as further
described in this Agreement and in the related Subservicing Supplement, and
Ocwen shall not have any rights or obligations with respect to the Servicer
Retained Obligations. Unless otherwise agreed in a Subservicing Supplement with
respect to a Subject Servicing Agreement, Servicer shall be responsible for:
9




--------------------------------------------------------------------------------




(a) establishing and maintaining the Custodial Accounts and Escrow Accounts for
each Subject Servicing Agreement in accordance with the provisions of such
Subject Servicing Agreement. Servicer shall retain the right to direct the
investment of amounts in any Custodial Account or Escrow Account and the right
to receive and retain any investment income earned on any amounts or deposit in
such Custodial Accounts and Escrow Accounts and shall retain any obligation to
reimburse such accounts for investment losses in each case subject to the terms
of the related Subject Servicing Agreement, the related Mortgage Loan Documents
and Applicable Law.
(b) funding any P&I Advances required under the terms of the Subject Servicing
Agreements, as determined by Ocwen and set forth in the applicable Monthly
Remittance Report, and depositing any such P&I Advances into either the
applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Subject
Servicing Agreement (which may be done directly by Servicer or though an account
established in connection with the related Servicing Advance Facility).
(c) funding any Corporate Advances or Escrow Advances required under the terms
of the Subject Servicing Agreements, as determined by Ocwen and notified in
writing to Servicer pursuant to Section 5.8, and depositing any such Corporate
Advances or Escrow Advances into the applicable Escrow Account.
(d) remitting any amounts required to be remitted from the Custodial Accounts or
Escrow Accounts, as determined by Ocwen and set forth in the applicable Monthly
Remittance Report or notified in writing to Servicer pursuant to Section 5.8.
In addition, Servicer may from time to time designate any obligations under a
Subject Servicing Agreement that are not then currently a Servicer Retained
Obligation as a Servicer Retained Obligation and assume the performance of such
obligations upon ten (10) Business Days prior written notice to Ocwen; provided
that such designation and performance does not limit in any way Ocwen’s ability
to earn and receive the Base Subservicing Fee, any Performance Fee or any
Ancillary Income with respect to such Subject Servicing Agreement.
2.5 Collections from Obligors and Remittances. Ocwen shall direct the obligors
on the Mortgage Loans to remit payment on the Mortgage Loans to the Clearing
Account and shall within one (1) Business Day of receipt promptly deposit any
amounts Ocwen receives with respect to the Mortgage Loans in the Clearing
Account. Ocwen shall promptly remit all amounts received by Ocwen with respect
to the Mortgage Loans to the applicable Custodial Account or Escrow Account (net
of any Ancillary Income or Prepayment Interest Excess permitted to be retained
by Ocwen hereunder and under the related Subservicing Supplement), but no later
than the earlier of two (2) Business Days after receipt thereof or the date
required pursuant to the applicable Subject Servicing Agreement; provided, that
Ocwen shall, subject to the terms of the related Subject Servicing Agreement,
remit any such amounts that constitute recovery of a Servicing Advance to the
applicable Servicing Advance Account, if any, specified by Servicer within two
(2) Business Days of receipt thereof. Ocwen shall also be responsible for making
any compensating interest payments or prepayment interest shortfall payments
required to be made by the Servicer with respect to the Mortgage Loans under the
Subject Servicing Agreements, and shall remit any such payments to the
applicable Custodial Account no less than one (1) Business Day prior to the
applicable remittance date for such Subject Servicing Agreement.
10




--------------------------------------------------------------------------------




2.6 Power of Attorney. Servicer shall execute and furnish Ocwen with such
limited powers of attorney to execute documents on behalf of Servicer with
respect to the Mortgage Loans and related Mortgaged Properties as Ocwen may
reasonably request in connection with servicing the Mortgage Loans.
2.7 Servicing Practices. Ocwen shall not make any material change to its
servicing practices with respect to the Mortgage Loans after the date hereof,
including, any material changes to its cash collection and sweep processes and
its advance policies or stop advance policies, without Servicer’s prior written
consent, which consent shall not be unreasonably withheld or delayed. Servicer
shall have the right to direct Ocwen to implement reasonable changes to Ocwen’s
servicing practices applicable with respect to all or a portion of the Mortgage
Loans, including any changes necessary to ensure compliance with Applicable Laws
or governmental programs or directions received pursuant to the applicable
Subject Servicing Agreements.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF OCWEN
Ocwen represents and warrants to Servicer as of the date hereof, the date of
each Subservicing Supplement and each Servicing Transfer Date as follows:
3.1 Due Organization. Ocwen is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full power and authority to own its property and to carry on its
business as presently conducted and to enter into, deliver and perform this
Agreement, each Subservicing Supplement and all documents executed pursuant
hereto and thereto by Ocwen and to carry out its obligations hereunder and
thereunder.
3.2 Due Authorization; Binding Effect. The execution, delivery and performance
of this Agreement, each Subservicing Supplement and all documents executed
pursuant hereto and thereto by Ocwen has been duly and validly authorized by all
necessary corporate, shareholder or other action. This Agreement has been, and
upon their execution each Subservicing Supplement and all documents executed
pursuant hereto and thereto by Ocwen shall be, duly executed and delivered by
Ocwen, and (assuming due authorization, execution and delivery by Servicer) this
Agreement constitutes, and upon their execution, each Subservicing Supplement
and all documents executed pursuant hereto and thereto by Ocwen shall
constitute, the legal, valid and binding obligations of Ocwen, enforceable
against Ocwen in accordance with their respective terms, subject to the
Enforceability Exceptions.
3.3 No Conflicts. The execution, delivery and performance by Ocwen of this
Agreement, each Subservicing Supplement and all documents executed pursuant
hereto and thereto by Ocwen do not and will not conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or result in the
11




--------------------------------------------------------------------------------




creation or imposition of any Lien upon any of the assets of Ocwen under, any
provision of (a) the organizational documents of Ocwen, (b) any mortgage,
indenture or other agreement to which Ocwen is a party or by which Ocwen or any
of its properties or assets is subject (except as would not reasonably be
expected to adversely affect the ability of Ocwen to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement and
the Subservicing Supplements) or (c) any provision of any Applicable Law
applicable to Ocwen or its properties or assets.
3.4 Consents. No consent of, or registration, declaration or filing with, any
Governmental Authority or any other Person is required to be obtained, effected
or given by or with respect to Ocwen in connection with the execution, delivery
and performance of this Agreement or any Subservicing Supplement or the
consummation of the transactions contemplated hereby or thereby, except for
consents, registrations, declarations and filings that have been obtained or
will be obtained prior to the related Servicing Transfer Date.
3.5 Litigation. There are no actions, litigation, suits or Proceedings pending
or, to Ocwen’s knowledge, threatened against Ocwen before or by any court,
administrative agency, arbitrator or government body (i) with respect to this
Agreement or any Subservicing Supplement or (ii) with respect to any other
matter which if determined adversely to Ocwen would reasonably be expected to
materially and adversely affect Ocwen’s ability to perform its obligations under
this Agreement or any Subservicing Supplement; and Ocwen is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect Ocwen’s ability to
perform its obligations under this Agreement or any Subservicing Supplement.
3.6 Licenses. Ocwen has all licenses necessary to carry on its business as now
being conducted and as is contemplated by this Agreement and each Subservicing
Supplement to be conducted and is duly authorized and qualified to transact, in
each applicable state, any and all business contemplated by this Agreement and
each Subservicing Supplement or is otherwise exempt under Applicable Law from
such qualification or is otherwise not required under Applicable Law to effect
such qualification.
3.7 Capacity. Ocwen has the facilities, procedures and experienced personnel
necessary for the sound servicing of mortgage loans of the same type as the
Mortgage Loans. Ocwen does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement or in any Subservicing Supplement.
3.8 Approved Servicer. Ocwen is approved and in good standing with Fannie Mae
and Freddie Mac as a servicer of mortgage loans.
3.9 Servicer Ratings. Ocwen has a residential primary servicer rating for the
servicing of subprime residential mortgage loans issued by S&P, Fitch or Moody’s
at or above “Above Average,” “RPS3” and “SQ2-”, respectively.
3.10 Eligible Subservicer. Ocwen meets the eligibility requirements of a
servicer and a subservicer under the terms of each Subject Servicing Agreement
and Underlying Document.
12




--------------------------------------------------------------------------------




3.11 HAMP. Ocwen has entered into a Commitment to Purchase Financial Instrument
and Servicer Participation Agreement with FNMA, as financial agent of the United
States, which agreement is in full force and effect.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SERVICER
Servicer represents and warrants to Ocwen as of the date hereof, the date of
each Subservicing Supplement and each Servicing Transfer Date as follows:
4.1 Due Organization. Servicer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full power and authority to own its property and to carry on its
business as presently conducted and to enter into, deliver and perform this
Agreement, each Subservicing Supplement and all documents executed pursuant
hereto and thereto by Servicer and to carry out its obligations hereunder and
thereunder.
4.2 Due Authorization; Binding Effect. The execution, delivery and performance
of this Agreement, each Subservicing Supplement and all documents executed
pursuant hereto and thereto by Servicer has been duly and validly authorized by
all necessary corporate, shareholder or other action. This Agreement has been,
and upon their execution each Subservicing Supplement and all documents executed
pursuant hereto and thereto by Servicer shall be, duly executed and delivered by
Servicer, and (assuming due authorization, execution and delivery by Ocwen) this
Agreement constitutes, and upon their execution, each Subservicing Supplement
and all documents executed pursuant hereto and thereto by Servicer shall
constitute, the legal, valid and binding obligations of Servicer, enforceable
against Servicer in accordance with their respective terms, subject to the
Enforceability Exceptions.
4.3 No Conflicts. The execution, delivery and performance by Servicer of this
Agreement, each Subservicing Supplement and all documents executed pursuant
hereto and thereto by Servicer do not and will not conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or result in the creation or
imposition of any Lien upon any of the assets of Servicer under, any provision
of (a) the organizational documents of Servicer, (b) any mortgage, indenture or
other agreement to which Servicer is a party or by which Servicer or any of its
properties or assets is subject (except as would not reasonably be expected to
adversely affect the ability of Servicer to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement and the
Subservicing Supplements) or (c) any provision of any Applicable Law applicable
to Servicer or its properties or assets.
4.4 Consents. No consent of, or registration, declaration or filing with, any
Governmental Authority or any other Person is required to be obtained, effected
or given by or with respect to Servicer in connection with the execution,
delivery and performance of this Agreement or any Subservicing Supplement or the
consummation of the transactions contemplated hereby or thereby, except for
consents, registrations, declarations and filings that have been obtained or
will be obtained prior to the related Servicing Transfer Date.
13




--------------------------------------------------------------------------------




4.5 Litigation. There are no actions, litigation, suits or Proceedings pending
or, to Ocwen’s knowledge, threatened against Servicer before or by any court,
administrative agency, arbitrator or government body (i) with respect to this
Agreement or any Subservicing Supplement or (ii) with respect to any other
matter which if determined adversely to the Servicer would reasonably be
expected to materially and adversely affect Servicer’s ability to perform its
obligations under this Agreement or any Subservicing Supplement; and Servicer is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect
Servicer’s ability to perform its obligations under this Agreement or any
Subservicing Supplement.
4.6 Licenses. Servicer has all licenses necessary to carry on its business as
now being conducted and as is contemplated by this Agreement and each
Subservicing Supplement to be conducted and is duly authorized and qualified to
transact, in each applicable state, any and all business contemplated by this
Agreement and each Subservicing Supplement or is otherwise exempt under
Applicable Law from such qualification or is otherwise not required under
Applicable Law to effect such qualification.
4.7 Ability to Perform. Servicer does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every one of its covenants
contained in this Agreement as supplemented by the related Subservicing
Supplement.
ARTICLE 5
COVENANTS
5.1 Compliance with Applicable Laws; Licenses. Ocwen will comply with all
Applicable Laws in connection with the performance of its obligations under this
Agreement and each Subservicing Supplement. Ocwen shall maintain all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of Ocwen to perform its obligations
under this Agreement and each Subservicing Supplement.
5.2 Merger, Consolidation, Etc. Ocwen will keep in full effect its existence,
rights and franchises as a limited liability company, and will obtain and
preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, each Subservicing Supplement,
each Subject Servicing Agreement or any of the Mortgage Loans, or to perform its
duties under this Agreement or the Subservicing Supplements. Ocwen may be merged
or consolidated with or into any Person, or transfer all or substantially all of
its assets to any Person, in which case any Person resulting from any merger or
consolidation to which Ocwen shall be a party, or any Person succeeding to the
business of Ocwen, shall be the successor to Ocwen under this Agreement and
under each Subservicing Supplement, without the execution or filing of any paper
or any further act on the part of any of the parties hereto; provided, however,
that the successor or surviving Person shall be an institution whose deposits
are insured by FDIC or a company whose business includes the servicing of
mortgage loans and shall have a tangible net worth not less than $25,000,000.
14




--------------------------------------------------------------------------------




5.3 Fannie Mae/Freddie Mac. Ocwen shall not have its right to service suspended
by Fannie Mae, Freddie Mac or FHA. Ocwen shall at all times meet the
qualifications of a Fannie Mae, Freddie Mac or FHA seller/servicer. Ocwen shall
provide Servicer with prompt written notice of any negative action by Fannie
Mae. Freddie Mac or FHA regarding its right to service or its standing as an
approved seller/servicer.
5.4 MERS. Ocwen shall at all times maintain its membership in the Mortgage
Electronic Registration System, Inc (“MERS”).
5.5 Insurance. (a) Ocwen shall maintain, at its own expense:
(i) mortgage impairment insurance of at least what is required by Fannie Mae and
Freddie Mac or by any Subject Servicing Agreement or Applicable Law, which
coverage shall extend to Servicer (who shall be named as loss payee on a
certificate of insurance with respect to such coverage);
(ii) professional liability/errors and omissions insurance of at least what is
required by Fannie Mae and Freddie Mac or by any Subject Servicing Agreement or
Applicable Law, which insurance shall protect and insure Ocwen against losses,
including errors and omissions and negligent acts of such persons;
(iii) financial institution bond (crime) insurance of at least what is required
by Fannie Mae and Freddie Mac or by any Subject Servicing Agreement or
Applicable Law, which coverage shall extend to Servicer (who shall be named as
loss payee on a certificate of insurance with respect to such coverage); and
(iv) commercial general liability, umbrella and excess insurance in the amount
of $1,000,000 per occurrence and $2,000,000 general aggregate and umbrella and
excess insurance of at least $10,000,000 per occurrence, in the aggregate, which
coverage shall extend to Servicer (who shall be named as additional insured on a
certificate of insurance with respect to such coverage).
(b) The insurance coverages under this Section 5.5 shall be primary, and all
coverage shall be non-contributing with respect to any other insurance or
self-insurance that may be maintained by Servicer or its Affiliates. To the
fullest extent allowed by the policies of insurance described in Section
5.5(a)(iv), Ocwen shall waive all rights of subrogation against Servicer and its
Affiliates. At least annually, Ocwen shall provide certificates of insurance
evidencing that the coverages and policy endorsements required under this
Agreement are maintained in force. The insurers selected by Ocwen shall be
authorized to conduct business in the jurisdictions in which services are to be
performed. When the policy is issued each such insurer shall have at least an
A.M. Best rating of A- VII or shall otherwise be acceptable to Fannie Mae and
Freddie Mac. In the case of loss or damage or other event that requires notice
or other action under the terms of any insurance coverage specified in this
Section 5.5, Ocwen shall be solely responsible to take such action. Ocwen shall
provide Servicer with contemporaneous notice and with such other information as
Servicer may request regarding the event.
15




--------------------------------------------------------------------------------




5.6 Delegation. Ocwen may delegate any of its obligations under this Agreement
or a Subservicing Supplement to a Subcontractor or Vendor that is in the
business of performing such services; provided that Ocwen may not delegate any
obligations identified in Item 1122(d) of Regulation AB with respect to the
Mortgage Loans to any Person who is not performing such functions for Ocwen as
of the date of this Agreement without the prior written consent of Servicer,
which consent shall not be unreasonable withheld or delayed. Any such delegation
to Subcontractor or Vendor shall be subject to the terms and conditions of this
Agreement, the applicable Subservicing Supplement and the applicable Subject
Servicing Agreements. Ocwen shall cause any Subcontractor or Vendor to comply
with the obligations and restrictions applicable to Ocwen under this Agreement
and the applicable Subservicing Supplements and shall be responsible for all
obligations, services and functions performed (or not performed) by such
Persons. Servicer may require Ocwen to terminate a Subcontractor or Vendor if
such Person’s performance is materially deficient or Servicer has good faith
doubts concerning the Person’s ability to render future performance because of
the ownership, management, financial condition, business or operations. Ocwen
shall ensure that any engagement of a Subcontractor or Vendor may be terminated
at no cost to Servicer. Any purported assignment or transfer by Ocwen of its
rights or obligations under this Agreement or any Subservicing Supplement in
violation of this Section 5.6, shall be null and void and of no effect.
5.7 Access to Mortgage Servicing System. Ocwen shall provide Servicer with
electronic access to Ocwen’s mortgage servicing system to view any available
information with respect to the Subject Servicing Agreements and the Mortgage
Loans. Ocwen shall also provide Servicer with reasonable access to Ocwen’s
financial operations system to monitor Ocwen’s performance under this Agreement
and the Subservicing Supplements Ocwen shall provide Servicer with the tools to
create and administer log in identifications and passwords for each of its
authorized users.
5.8 Servicing Reports. Ocwen shall be responsible for delivering all reports
required to be delivered by Servicer pursuant to the Subject Servicing
Agreements. Ocwen shall simultaneously deliver a copy of any reports delivered
by Ocwen to any Person pursuant to the Subject Servicing Agreements to Servicer.
Ocwen shall provide the following reports to Servicer:
(a) On or prior to each Monthly Reporting Date with respect to each Subject
Servicing Agreement, the Monthly Remittance Report relating to such Subject
Servicing Agreement, in electronic medium mutually acceptable to the parties,
which Monthly Remittance Report shall also include with it (i) information
sufficient for Servicer to determine whether a P&I Advance will have to be made
with respect to any Mortgage Loan subject to such Subject Servicing Agreement
and (ii) appropriate supporting information regarding the amount and nature of
such P&I Advances.
(b) No later than the first Business Day of each month, the Monthly Servicing
Oversight Report as to the end of the prior calendar month, in electronic medium
mutually acceptable to the parties.
(c) Any other reports or information Servicer may request, to the extent that
the requested information or data is reasonably available to Ocwen without undue
expense or hardship.
16




--------------------------------------------------------------------------------




5.9 Escrow Account. Servicer shall furnish, or shall cause to be furnished to
Ocwen, access to the Escrow Accounts relating to each Subject Servicing
Agreement during the term of this Agreement. Ocwen shall be entitled to withdraw
funds from an Escrow Account only for the following purposes:
(a) to effect timely payments of ground rents, taxes, assessments, water rates,
mortgage insurance premiums, condominium charges, fire and hazard insurance
premiums or other items constituting escrow payments for the related Mortgage
Loan to the extent permitted by the related Subject Servicing Agreement;
(b) to refund to any Mortgagor any funds found to be in excess of the amounts
required under the terms of the related Mortgage Loan, Applicable Law or
judicial or administrative ruling;
(c) for application to restoration or repair of the Mortgaged Property in
accordance with the related Subject Servicing Agreement; and
(d) to pay any interest paid on the funds deposited in the Escrow Account to any
Mortgagor, to the extent required by Applicable Law.
5.10 Notices and Financial Information. During the term of this Agreement, Ocwen
will furnish, or will cause to be furnished, to Servicer:
(a) within two (2) Business Days after the occurrence of a breach by Ocwen of
this Agreement or any Subservicing Supplement or any Termination Event or other
event that would give Servicer the right to terminate this Agreement with
respect to any Subject Servicing Agreement, notice of such event;
(b) within two (2) Business Days after Ocwen receives notice or has knowledge of
any alleged breach, default or notice of default with respect to Servicer or its
obligations under any Subject Servicing Agreement, notice of such event;
(c) within two (2) Business Days after Ocwen receives notice of any action by
S&P, Moody’s or Fitch regarding its servicer rating;
(d) within ten (10) Business Days after Ocwen has knowledge of the institution
of an Proceeding or the threatening of a Proceeding (if such Proceeding being
threatened has a reasonable probability of success) by any Governmental
Authority or other Person, or the enactment, issuance, promulgation or proposal
by any Governmental Authority of any Applicable Law, in either case that could
reasonably be expected to have a Material Adverse Effect;
(e) within thirty (30) days after Ocwen has knowledge of any litigation,
administrative claim, regulatory inquiry or investigation, or media inquiry
related to any of the Mortgage Loans, which Ocwen reasonably believes will
result in possible negative public relations or significant liability for
Servicer or Ocwen, notice of existence of same and of its recommended action;
17




--------------------------------------------------------------------------------




(f) at least one (1) Business Day prior written notice of any press release,
filing with the SEC or other public disclosure by Ocwen or Ocwen Financial
Corporation, which disclosure could reasonably be expected to have an impact on
Servicer;
(g) as soon as available, and in any event within thirty (30) days after the end
of each calendar month, the unaudited consolidated balance sheet of Ocwen
Financial Corporation and its subsidiaries as at the end of such month and the
related unaudited consolidated statements of income of Ocwen Financial
Corporation and its subsidiaries for such month and for the period from the
beginning of the then current fiscal year to the end of such month;
(h) if at any time Ocwen Financial Corporation is not required, under Applicable
Law, to file its Quarterly Report on Form 10-Q with the SEC, as soon as
available, and in any event within sixty (60) days after the end of each
calendar quarter, the unaudited consolidated balance sheets of Ocwen Financial
Corporation and its subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows of Ocwen Financial Corporation and its subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter;
(i) if at any time Ocwen Financial Corporation is not required, under Applicable
Law, to file its Annual Report on Form 10-K with the SEC, as soon as available,
and in any event within ninety (90) days after the end of each fiscal year of
Ocwen Financial Corporation, the audited consolidated balance sheets of Ocwen
Financial Corporation and its subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows of Ocwen Financial Corporation and its subsidiaries for such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year;
(j) such other information as Servicer may be required to provide under any
Servicing Advance Facility or as Servicer may from time to time otherwise
request, to the extent that the requested information is reasonably available to
Ocwen without undue expense or hardship.
5.11 Servicing Advances. Ocwen covenants and agrees that each Servicing Advance
that Ocwen notifies Servicer to make pursuant this Agreement and the
Subservicing Supplements (a) complies with the terms of the related Subject
Servicing Agreement and Applicable Law, (b) complied with Ocwen’s advance
policies and stop advance polices and procedures and did not constitute a
nonrecoverable Servicing Advance (meaning not recoverable out of collections on
or proceeds of the related Mortgage Loan) as of the date Ocwen notified Servicer
to make such Servicing Advance and (c) is supported by customary backup
documentation. Ocwen agrees to provide customary backup documentation relating
to any Servicing Advance promptly upon request by Servicer.
5.12 Defaults under Subject Servicing Agreements. Ocwen covenants and agrees to
use its reasonable best efforts to cure any breach or default (unless incurable
by its own terms, e.g., loss and delinquency termination triggers) with respect
to Servicer or its obligations under any Subject Servicing Agreement (other than
a default by Servicer with respect to any of its Servicer Retained Obligations)
within the timeframe for cure set forth in such Subject Servicing Agreement.
18




--------------------------------------------------------------------------------




5.13 Annual Officer’s Certificate. Not later than March 15th of each calendar
year commencing in 2013, Ocwen shall deliver to Servicer an Officer’s
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of Ocwen during the preceding year and of performance under this
Agreement and each Subservicing Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Ocwen has fulfilled all of its obligations under this Agreement and each
Subservicing Supplement in all material respects throughout such year, or, if
there has been a default in the fulfillment of any such obligation in any
material respect, specifying each such default known to such officer and the
nature and status thereof.
5.14 Regulation AB Reporting. In accordance with the requirements set forth in
each Subject Servicing Agreement, Ocwen at its own expense shall deliver to all
required Persons in accordance with the deadlines and requirements set forth in
each Subject Servicing Agreement, any annual statements as to compliance,
independent certified public accountants reports, servicing reports, Regulation
AB Sections 1122 and 1123 certifications, accountants certifications, Sarbanes
Oxley Certifications and any other reports, statements or certifications as are
required to be delivered by Servicer’s subservicer pursuant to such Subject
Servicing Agreement or Applicable Law. Servicer shall remain responsible for all
reporting and other obligations of a “servicer” under Regulation AB and the
Subject Servicing Agreements with respect to the Mortgage Loans. Ocwen shall
provide Servicer with all information necessary and within Ocwen’s control for
the period following the related Servicing Transfer Date in order for Servicer
to comply with its Regulation AB obligations. With respect to each Subject
Servicing Agreement, Ocwen shall provide to Servicer, any and all certifications
reasonably requested by Servicer, including without limitation, any
certifications related to Regulation AB or the Uniform Single Attestation
Program for Mortgage Bankers required to comply with the terms of such Subject
Servicing Agreement.
5.15 Reporting. With respect to the period that the Mortgage Loans are being
serviced by Ocwen pursuant to this Agreement and the applicable Subservicing
Supplement, Ocwen shall prepare promptly each report required by Applicable Law,
including reports to be delivered to all governmental agencies having
jurisdiction over the servicing of the Mortgage Loans and the Escrow Accounts or
to the Mortgagors, shall execute such reports or, if Servicer must execute such
reports, shall deliver such reports to Servicer for execution prior to the date
on which such reports are due and shall file such reports with the appropriate
Persons. Ocwen shall timely prepare and deliver to the appropriate Persons
Internal Revenue Service forms 1098, 1099 and 1099A (or any similar replacement,
amended or updated Internal Revenue Service forms) relating to any Mortgage Loan
for the time period such Mortgage Loan has been serviced by Ocwen. The reports
to be provided under this subsection shall cover the period through the end of
the month following the termination of Ocwen as subservicer with respect to the
applicable Mortgage Loan including reports to be sent to the Internal Revenue
Service for the calendar year in which such termination occurs. To the extent it
is an customary servicing practice, Ocwen shall promptly prepare all reports or
other information required to respond to any inquiry from, or give any necessary
instructions to, any mortgage insurer, provider of hazard insurance or other
insurer or guarantor, taxing authority, tax service, or the Mortgagor. In
addition to the foregoing,
19




--------------------------------------------------------------------------------




with respect to each Mortgage Loan, Ocwen shall fully furnish, in accordance
with the Fair Credit Reporting Act and its implementing regulations, accurate
and complete information (e.g., favorable and unfavorable) on its borrower
credit files to Equifax, Experian and Trans Union Credit Information Company or
their successors on a monthly basis.
5.16 Maintenance of Servicing Files. Ocwen shall maintain the servicing file
with respect to each Mortgage Loan pursuant to Applicable Law and customary
industry practice and shall retain any information about the Mortgage Loans
which is prepared by or comes into the possession of Ocwen during the term of
this Agreement (the “Servicing Information”). All rights to and interest in the
Servicing Information shall immediately vest in Servicer and the servicing files
and Servicing Information shall be held and maintained in trust by Ocwen. The
documents comprising the servicing files and Servicing Information shall be
appropriately identified from the other books and records of Ocwen and shall be
appropriately marked to clearly reflect the ownership interest of Servicer.
5.17 Relationship Management and Staffing.
(a) Project Managers. Ocwen shall designate one (1) individual (“Ocwen Project
Manager”) to: (A) serve as the single point of contact and accountability for
Ocwen for this Agreement and each Subservicing Supplement; (B) have day-to-day
authority for undertaking to ensure that Ocwen’s performance of this Agreement
and each Subservicing Supplement meets Servicer’s reasonable satisfaction; and
(C) have authority to direct Ocwen in support of the foregoing. Servicer shall
designate one (1) individual (“Servicer Project Manager”) to: (A) serve as the
single point of contact and accountability for Servicer for this Agreement and
each Subservicing Supplement; and (B) have authority to direct Servicer in
support of the foregoing. Ocwen and Servicer have the right to replace the Ocwen
Project Manager or Servicer Project Manager, respectively, upon prior written
notice to the other party.
(b) Management Committee. Ocwen and Servicer shall establish a committee
comprising two (2) individuals who are officers of Ocwen and two (2) individuals
who are officers of Servicer (collectively, the “Management Committee”). During
the term of this Agreement, the Management Committee shall be responsible for
monitoring the performance of the services provided pursuant to this Agreement
and the Subservicing Supplements, providing recommendations for improving the
performance of such services and discussing potential solutions to any disputes
with respect to the services. Ocwen and Servicer shall have the right to replace
those of its officers who are serving on the Management Committee upon written
notice to the other party.
(c) Periodic Meetings. During the term of this Agreement, unless otherwise
mutually agreed upon by Ocwen and Servicer, the Management Committee shall have
a telephonic meeting each quarter and a meeting in person at least once a year.
Such regular meetings shall be at such times and locations as may be mutually
agreed by the members of the Management Committee. The Management Committee
shall discuss at any such regular meeting any topic that either Ocwen or
Servicer desires to discuss at such regular meeting. In addition, during the
term of this Agreement, either Ocwen or Servicer may call a special telephonic
meeting of the Management Committee upon five (5) Business Days prior written
notice to the other party, which notice shall set forth in reasonable detail the
topics to be discussed at such special meeting.
(d) Ocwen shall assign an adequate number of personnel to the performance of
Ocwen’s obligations under this Agreement and the Subservicing Supplements. Ocwen
shall properly educate and train all such personnel and ensure that all such
personnel are fully qualified to perform the services that they are providing
and shall have passed Ocwen’s customary background check for personnel in
similar positions.
20




--------------------------------------------------------------------------------




5.18 Audits and Inspections. Ocwen shall provide Servicer with a copy of its
independent audit reports, including SAS 70 reviews, of its data processing
environment and internal controls within a reasonable time after such reports
are completed, and shall make all work papers regarding such audits available as
requested to the appropriate regulatory agencies, if any, having jurisdiction
over Ocwen’s servicing hereunder. In addition, Ocwen will make available to
Servicer for on-site review copies of any internal audit reports relating to its
servicing operations. Within thirty (30) days following Servicer’s request, the
parties shall meet to discuss the frequency, scope and level of detail of
Ocwen’s independent audits. Ocwen shall use commercially reasonable efforts to
incorporate Servicer’s comments into the requirements for its next and
subsequent audits to the extent it is determined that Ocwen’s audit practices
are not consistent with servicing industry practice. Servicer, its authorized
representatives and Servicer’s regulators and auditors may on five (5) Business
Days notice conduct audits and reviews on Ocwen’s premises including auditing
and reviewing Ocwen’s facilities, equipment, books and records (electronic or
otherwise), operational systems and such other audits as may be reasonably
necessary to ensure Ocwen’s compliance with the terms and conditions of this
Agreement, each Subservicing Supplement, the Subject Servicing Agreements and
Applicable Laws and to ensure Ocwen’s financial and operational viability with
respect to the servicing under this Agreement. In addition, Ocwen will provide
Servicer with the results of a security audit to be performed no less than
annually. This security audit will be at no expense to Servicer and will test
the compliance with the agreed-upon security standards and procedures set forth
in this Agreement. Servicer will have the ability to bring in a third party (who
may not be a competitor of Ocwen) or use its own staff for an independent
security audit. If Servicer chooses to conduct its own security audit, it will
be at Servicer’s expense.
5.19 Continuity of Business. Ocwen will maintain a disaster recovery plan in
support of the services it performs for Servicer pursuant to this Agreement and
each Subservicing Supplement. Ocwen’s disaster recovery plan shall include, at a
minimum, procedures for back-up/restoration of operating and loan administration
computer systems; procedures and third-party agreements for replacement
equipment (e.g. computer equipment), and procedures and third-party agreements
for off-site production facilities. Ocwen will provide Servicer information
regarding its disaster recovery plan upon Servicer’s reasonable request. Ocwen
agrees to annually test its disaster recovery plan to ensure compliance with
this Section 5.19. If such test results identifies a material failure, Ocwen
shall advise Servicer of the steps Ocwen will be taking to remedy such failure
and shall notify Servicer when Ocwen has remedied such failure and retested.
Ocwen will notify Servicer anytime Ocwen’s disaster recovery plan is activated.
In the event of an activation of the disaster recovery plan, Ocwen shall use
best efforts to provide redundancy capabilities for a majority of the critical
systems within 48 hours in at least one of Ocwen’s other servicing facilities
unaffected by the disaster to ensure servicing of the Mortgage Loans will be
re-established within such 48 hours.
21




--------------------------------------------------------------------------------




5.20 No Solicitation. From and after the related Servicing Transfer Date, Ocwen
agrees that it will not take any action or permit or cause any action to be
taken by any of its agents or affiliates, or by any independent contractors on
Ocwen’s behalf, to personally, by telephone or mail, solicit the borrower or
obligor under any Mortgage Loan to prepay or refinance such Mortgage Loan, in
whole or in part; provided, however, that Ocwen may pursue refinancing and short
sales of defaulted Mortgage Loans or Mortgage Loans with respect to which
default is reasonably foreseeable to the extent consistent with the related
Subject Servicing Agreement. It is understood that promotions undertaken by
Ocwen or any Affiliate which are directed to the general public at large,
including, without limitation, mass mailing based on commercially acquired
mailing lists, newspaper, radio and television advertisements shall not
constitute solicitation under this Section 5.20.
5.21 Optional Termination or Clean Up Calls. Servicer shall exercise its rights
under any optional termination or clean up call provision pursuant to a Subject
Servicing Agreement upon Ocwen’s written request delivered during the period in
which such Subject Servicing Agreement is subject to a Subservicing Supplement;
provided that (i) Ocwen or its designee agrees to purchase, and purchases, the
Mortgage Loans that are subject to such Subject Servicing Agreement at a
purchase price that is at least equal to the applicable purchase price pursuant
to such Subject Servicing Agreement, (ii) the proceeds of such purchase are
sufficient to reimburse all unreimbursed Servicing Advances and other amounts
owed to Servicer with respect to such Subject Servicing Agreement pursuant to
such Subject Servicing Agreement and (iii) Ocwen shall have paid to Servicer a
redemption fee with respect to such Subject Servicing Agreement equal to the
Book Value of the mortgage servicing rights related to such Subject Servicing
Agreement as of the date of such optional termination or clean up call.
5.22 Access to Account Management Systems. Ocwen shall provide Servicer with
access to Ocwen’s account management systems to establish and maintain any
Custodial Account or Escrow Account that the Servicer desires to establish and
maintain on Ocwen’s account management systems.
ARTICLE 6
EXPENSES AND COMPENSATION
6.1 Costs and Expenses. Each party hereto shall be responsible for its own costs
and expenses incurred in connection with the negotiation and execution of this
Agreement, any Subservicing Supplements and all documents relating thereto.
Ocwen shall be required to pay all expenses incurred by it in connection with
its obligations hereunder to the extent such expenses do not constitute
Corporate Advances and shall not be entitled to reimbursement therefor except as
specifically provided for herein or in the applicable Subject Servicing
Agreement.
22




--------------------------------------------------------------------------------




6.2 Subservicing Fees. With respect to each Subject Servicing Agreement,
Servicer shall pay Ocwen the Base Subservicing Fee and any Performance Fee set
forth in the related Subservicing Supplement. Notwithstanding any provision in
this Agreement to the contrary, in the event Servicer has failed to pay Ocwen
any Base Subservicing Fee or Performance Fees that are past due after ten (10)
Business Days of Servicer receiving notice of such failure, Ocwen shall not be
required to continue act as subservicer until such time as Servicer has fully
paid such past due Base Subservicing Fee or Performance Fee; provided that
Servicer shall not have notified Ocwen that it disputes the occurrence or amount
of such past due Base Subservicing Fee or Performance Fee.
6.3 Ancillary Income and Prepayment Interest Excess. Ocwen shall also be
entitled to retain as additional compensation any Ancillary Income and any
Prepayment Interest Excess received by Ocwen with respect to the Mortgage Loans
following the applicable Servicing Transfer Date (and regardless of when such
amounts accrued), to the extent such Ancillary Income or Prepayment Interest
Excess is permitted to be retained by Servicer pursuant to the related Subject
Servicing Agreement. Ocwen shall net any such Ancillary Income and Prepayment
Interest Excess received from the amounts it is required to remit to Servicer
pursuant to Section 2.5.
6.4 Calculation and Payment. No later than the second Business Day following the
receipt by Servicer of the Monthly Servicing Oversight Report for a calendar
month, Servicer will remit to Ocwen in immediately available funds all Base
Subservicing Fees and Performance Fees payable by Servicer to Ocwen for the
related calendar month, along with a report showing in reasonable detail the
calculation of such Base Subservicing Fees and Performance Fees
6.5 No Offset. Except as provided in Section 9.3, neither party shall have any
right to offset against any amount payable hereunder or under any Subservicing
Supplement or other agreement to the other party, or otherwise reduce any amount
payable hereunder or under any Subservicing Supplement as a result of, any
amount owing by the other party or any of its Affiliates to such party or any of
its Affiliates.
ARTICLE 7
CONFIDENTIALITY
7.1 Confidentiality and Nonpublic Personal Information.
(a) Subject to any exceptions set forth herein, each party hereby agrees not to
disclose any Confidential Information to any other Person. “Confidential
Information” shall include all information of either party and/or any of its
Affiliates (the “Disclosing Party”) to which the other party (the “Receiving
Party”) has had or will have access, whether in oral, written, graphic or
machine-readable form, including without limitation, specifications, operations
or systems manuals, decision processes, profiles, system and management
architectures, diagrams, graphs, models, sketches, technical data, research,
business or financial information, plans, strategies, forecasts, forecast
assumptions, business practices, marketing information and material, customer
names, proprietary ideas, concepts, know-how, methodologies and all other
information related to the Disclosing Party’s business and/or the business of
any of its affiliates. Confidential Information shall also include all
information of any third party to which the Disclosing Party has access and to
which the Receiving Party has had or will have access, and all notes, analyses
and studies prepared by the Receiving Party or any of its Representatives
23




--------------------------------------------------------------------------------




incorporating any of the information described in this subsection.
Notwithstanding the foregoing, Servicer and Ocwen may, subject to Applicable
Law, disclose Confidential Information to its directors, officers, employees,
agents, attorneys, other representatives and lenders who have a reasonable need
for access to such Confidential Information (each a “Permitted Recipient”),
provided that prior to sharing any Confidential Information with a Permitted
Recipient who is not a director, officer or employee of such party, such party
shall (i) have informed such Permitted Recipient of the confidential nature of
such information, and (ii) have entered into an agreement with such Permitted
Recipient pursuant to which such Permitted Recipient is obligated to maintain
the confidentiality of such Confidential Information in accordance with this
Agreement. The party disclosing Confidential Information to a Permitted
Recipient shall be liable to the other party for any action by such Permitted
Recipient with respect to such Confidential Information which violates the terms
of this Agreement.
(b) The Servicer Confidential Information also includes “Nonpublic Personal
Information” as that term is defined in Title V of the Gramm-Leach-Bliley Act of
1999 (the “GLB Act”) or any successor federal statute, and the rules and
regulations thereunder, and personally identifiable information protected under
any other applicable laws, rule or regulation of any jurisdiction relating to
disclosure or use of personal information (“Privacy Laws”). For purposes of
compliance with the GLB Act and Privacy Laws, Ocwen and Servicer will comply
with the terms and conditions set forth in Exhibit A attached hereto.
(c) Confidential Information shall not include information that: (1) is in the
public domain at the time of its use or disclosure through no fault of the
Receiving Party or its Representatives; (2) was lawfully in the possession of or
demonstrably known by the Receiving Party prior to its receipt from the
Disclosing Party; (3) is independently developed by the Receiving Party without
use of or reference to the Disclosing Party’s Confidential Information; or (4)
becomes known by the Receiving Party from a third party and, to the Receiving
Party’s knowledge, is not subject to an obligation of confidentiality to the
Disclosing Party.
(d) If the Receiving Party is requested or required to disclose any of the
Disclosing Party’s Confidential Information under a subpoena, court order,
statute, law, rule, regulation, or other similar requirement (a “Legal
Requirement”), the Receiving Party will, to the extent not precluded by law,
provide prompt notice of such Legal Requirement to the Disclosing Party so the
Disclosing Party may seek an appropriate protective order or other appropriate
remedy or waive compliance with the provisions of this Agreement. If the
Disclosing Party is not successful in obtaining a protective order or other
appropriate remedy and the Receiving Party is, in the reasonable opinion of its
counsel, legally compelled to disclose such Confidential Information, or if the
Disclosing Party waives compliance with the provisions of this Agreement in
writing, the Receiving Party may disclose, without liability hereunder, such
Confidential Information in accordance with, but solely to the extent necessary,
in the reasonable opinion of its counsel, to comply with the Legal Requirement.
Notwithstanding anything to the contrary, a Receiving Party may disclose the
Disclosing Party’s Confidential Information as required to satisfy any request
by any governmental or regulatory body.
24




--------------------------------------------------------------------------------




(e) In the event that the Receiving Party learns or has reason to believe that
the Disclosing Party’s Confidential Information has been disclosed or accessed
by an unauthorized party, or the Receiving Party’s facilities associated with
such Confidential Information has been accessed by an unauthorized party, the
Receiving Party will promptly give notice of such event to the Disclosing Party
and cooperate fully with the Disclosing Party or its investigator in
investigating and responding to each successful or attempted security breach
including allowing prompt, reasonable access to the Receiving Party’s facility
by the Disclosing Party or its investigator to investigate, and make copies of
such Confidential Information as provided for in this Agreement. Furthermore, in
the event that the Receiving Party has access to or acquires individually
identifiable information in relation to this Agreement, the following shall
apply: the Receiving Party acknowledges that upon unauthorized acquisition of
such individually identifiable information within the Receiving Party’s custody
or control (a “Security Event”), the law may require notification to the
individuals whose information was disclosed that a Security Event has occurred.
The Receiving Party must notify the Disclosing Party immediately if the
Receiving Party learns or has reason to believe a Security Event has occurred.
The Receiving Party agrees that it will not notify the individuals until the
Receiving Party first consults with the Disclosing Party and the Disclosing
Party has had an opportunity to review any such notice.
(f) Upon termination or expiration of this Agreement or upon the Disclosing
Party’s written request and where practicable, the Receiving Party will return
to the Disclosing Party all copies of Confidential Information already in the
Receiving Party’s possession or within its control. Alternatively, with the
Disclosing Party’s prior written consent, the Receiving Party may destroy such
Confidential Information using means to protect against unauthorized access to
or use of the information, including, where appropriate, burning, shredding, or
pulverizing such information, or by taking such other means as to assure that
such information may not be recoverable following its disposal. An officer of
the Receiving Party will certify in writing to the Disclosing Party that all
such Confidential Information has been returned, or if applicable so destroyed
in accordance with this Section 7.1(f). Notwithstanding the foregoing, the
Receiving Party may retain copies of such Confidential Information as required
by applicable law, or, to the extent such copies are electronically stored in
accordance with the Receiving Party’s email record retention policies, so long
as such Confidential Information is kept confidential a required under this
Agreement.
ARTICLE 8
LIABILITY AND INDEMNIFICATION
8.1 Limitation of Liability. Ocwen and any officers, employees or agents of
Ocwen shall be relieved from liability for any action taken or from refraining
from the taking of any action in the performance of its duties hereunder and
under each Subservicing Supplement with respect to a Subject Servicing Agreement
to same extent that Servicer and its officers, employees and agents would be
relieved of such liability under such Subject Servicing Agreement, provided,
however, that this provision shall not protect Ocwen or any such Person against
any breach of its representations or warranties made herein or in the related
Subservicing Supplement or failure to perform its obligations in compliance with
any standard of care applicable to Servicer set forth in such Subject Servicing
Agreement, or any liability which would otherwise be imposed by reason of any
breach of the terms and conditions of this Agreement or the related Subservicing
Supplement. Ocwen and any director, officer, employee or agent of Ocwen may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. Ocwen shall
not be under any obligation to
25




--------------------------------------------------------------------------------




appear in, prosecute or defend any legal action which is not incidental to its
duties to service the Mortgage Loans and which in its opinion may involve it in
any expense or liability. In such event, Ocwen shall be entitled to
reimbursement of the reasonable legal expenses and costs of such action to the
same extent and at the same time as Servicer under the applicable Subject
Servicing Agreement, unless any such costs result from a breach of Ocwen’s
representations and warranties made herein or its failure to perform its
obligations in accordance with this Agreement and the applicable Subservicing
Supplement.
8.2 Servicer Liability. Servicer hereby acknowledges that despite any delegation
of the servicing duties hereunder to Ocwen, Servicer shall remain obligated and
primarily liable under the terms of the Subject Servicing Agreements for the
servicing and administration of the Mortgage Loans.
8.3 Indemnification.
(a) Ocwen shall indemnify and hold harmless Servicer and each officer, director,
agent, employee or Affiliate of Servicer (each, a “Servicer Indemnified Party”)
from any Loss incurred by Servicer or any such other Person (whether or not
resulting from a Third Party Claim) directly or indirectly resulting from (i) a
breach of any representation or warranty of Ocwen set forth in this Agreement or
any Subservicing Supplement, (ii) Ocwen’s failure to observe and perform any of
Ocwen’s duties, obligations, covenants or agreements contained in this Agreement
or any Subservicing Supplement; (iii) any acts or omissions by Ocwen or its
employees or agents in performance of its duties or obligations pursuant to this
Agreement or any Subservicing Supplement, or (iv) any willful malfeasance, bad
faith, fraud or negligence of Ocwen in the performance of its duties hereunder
or under any Subservicing Supplement, or the reckless disregard by Ocwen of its
obligations or duties hereunder or under any Subservicing Supplement. In
particular, it is agreed by the parties that if Servicer is terminated as
servicer under any Subject Servicing Agreement as a result of any action
described in clauses (i)-(iv) above, Ocwen shall also pay to Servicer, as
reasonable and just compensation for such termination, an amount equal to Book
Value of the mortgage servicing rights related to such Subject Servicing
Agreement as of the date Servicer is terminated, and Servicer shall accept such
sum as liquidated damages, and not as penalty, in the event of such a
termination.
(b) Servicer shall indemnify and hold harmless Ocwen and each officer, director,
agent, employee or Affiliate of Ocwen (each, an “Ocwen Indemnified Party”) from
any Loss incurred by Ocwen or any such other Person (whether or not resulting
from a Third Party Claim) directly or indirectly resulting from (i) a breach of
any representation or warranty of Servicer set forth in this Agreement or any
Subservicing Supplement, (ii) Servicer’s failure to observe and perform any of
Servicer’s duties, obligations, covenants or agreements contained in this
Agreement or any Subservicing Supplement; (iii) any acts or omissions by
Servicer or its employees or agents (other than Ocwen and its agents) in
performance of its duties or obligations pursuant to this Agreement or any
Subservicing Supplement, or (iv) any willful malfeasance, bad faith, fraud or
negligence of Servicer in the performance of its duties hereunder or under any
Subservicing Supplement, or the reckless disregard by Servicer of its
obligations or duties hereunder or under any Subservicing Supplement. In
addition to the foregoing, Servicer agrees to cooperate in good faith and use
reasonable best efforts to obtain for Ocwen’s benefit any indemnification rights
under the related Subject Servicing Agreements in the event Ocwen incurs
26




--------------------------------------------------------------------------------




any Losses covered by such indemnification rights, including coverage for loan
origination issues and servicing issues related to any prior servicer or
subservicer; provided, however, that Servicer shall indemnify Ocwen for any
Losses to the extent such indemnification is not available to Ocwen but is
available to Servicer under such Subject Servicing Agreements, and such
indemnification is not applicable to Losses suffered by Servicer.
(c) As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement not involving a Third-Party Claim, but in
any event no later than fifteen (15) Business Days after first becoming aware of
such claim, the Indemnified Person shall give notice to the Indemnifying Person
of such claim, which notice shall specify the facts alleged to constitute the
basis for such claim and the amount that the Indemnified Person seeks hereunder
from the Indemnifying Person; provided, however, that the failure of the
Indemnified Person to give such notice shall not relieve the Indemnifying Person
of its obligations under this Section 8.3 except to the extent (if any) that the
Indemnifying Person shall have been prejudiced thereby.
(d) The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any Proceeding by any unaffiliated third Person (a
“Third-Party Claim”) in respect of which indemnity may be sought under this
Agreement (which notice shall specify in reasonable detail the nature and amount
of such claim); provided, however, that the failure of the Indemnified Person to
give such notice shall not relieve the Indemnifying Person of its obligations
under this Section 8.3 except to the extent (if any) that the Indemnifying
Person shall have been prejudiced thereby. The Indemnifying Person may, at its
own expense, (i) participate in the defense of any such Third-Party Claim, and
(ii) upon notice to the Indemnified Person, at any time during the course of any
such Third-Party Claim, assume the defense thereof with counsel of its own
choice and, in the event of such assumption, shall have the exclusive right,
subject to clause (i) in the proviso in Section 8.3(e), to settle or compromise
such Third-Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such Third-Party Claim, all of the
parties hereto shall cooperate in the defense or prosecution thereof.
(e) Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(d)) or the Indemnifying Person, as
the case may be, of any such Third-Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final Judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, Loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.
(f) Except as specifically provided for in this Agreement or a Subservicing
Supplement, no claim may be made by an Indemnified Party for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Subservicing Supplement, or any act, omission or event
occurring in connection herewith or therewith, and to the fullest extent
permitted by law, each of Ocwen and Servicer hereby waives, releases and agrees
not to sue upon any such claim for Special Damages, whether or not accrued or
whether or not known or suspected to exist in its favor.
27




--------------------------------------------------------------------------------




8.4 Specific Performance. Notwithstanding any other provision of this Agreement
or any Subservicing Supplement, (i) it is understood and agreed that the remedy
of indemnity payments pursuant to Section 8.3 and other remedies at law would be
inadequate in the case of any actual or threatened breach of this Agreement or a
Subservicing Supplement by Ocwen and (ii) Servicer shall be entitled, without
limiting its other remedies and without the necessity of proving actual damages
or posting any bond, to equitable relief, including the remedy of specific
performance or injunction, with respect to any breach or threatened breach of
such covenants. Such relief shall be in addition to, and not in lieu of, all
other remedies available at law or in equity to such party under this Agreement
and the Subservicing Supplements.
ARTICLE 9
TERMINATION AND RESIGNATION
9.1 Automatic Termination. Ocwen shall be automatically terminated as
subservicer with respect to each Subject Servicing Agreement on the Schedule
Termination Date for such Subject Servicing Agreement unless earlier terminated
pursuant to the terms of this Agreement or the related Subservicing Supplement
or renewed by mutual written agreement of the parties hereto,
9.2 Termination by Servicer. Ocwen may be terminated as subservicer with respect
to a Subject Servicing Agreement:
(a) Upon Servicer’s written notice to Ocwen following a Termination Event; or
(b) At such time, following the related Servicing Transfer Date, that Servicer
is no longer the servicer with respect to such Subject Servicing Agreement.
9.3 Limitation on Resignation of Ocwen. Ocwen shall not resign from the
obligations and duties imposed on it pursuant to this Agreement or any
Subservicing Supplement; provided that Ocwen may resign as subservicer with
respect to any Subject Servicing Agreement upon sixty (60) days prior written
notice to Servicer if Servicer fails to pay to Ocwen any Base Subservicing Fee
or Performance Fee with respect to such Subject Servicing Agreement that is
required to be paid pursuant to the terms of this Agreement or the applicable
Subservicing Supplement, which failure continues unremedied for a period of ten
(10) Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given by Ocwen to Servicer.
No such resignation shall become effective until a successor
28




--------------------------------------------------------------------------------




servicer or subservicer shall have agreed to act as servicer or subservicer with
respect to such Subject Servicing Agreement. Notwithstanding any provision in
this Agreement to the contrary, in the event Servicer has failed to pay Ocwen
any Base Subservicing Fee or Performance Fees that are past due after ten (10)
Business Days of Servicer receiving notice of such failure, Ocwen may retain
such fees from amounts otherwise payable to Servicer as part of its servicing
compensation under the related Subject Servicing Agreements; provided that
Servicer shall not have notified Ocwen that it disputes the occurrence or amount
of such past due Base Subservicing Fee or Performance Fee.
9.4 Transfer upon Termination. In the event that Ocwen is terminated or resigns
as subservicer with respect to any Subject Servicing Agreement pursuant to this
Agreement or the related Subservicing Supplement, Ocwen shall cooperate fully
with Servicer and with any party designated as the successor servicer or
subservicer in transferring the servicing to such successor servicer or
subservicer at Ocwen’s own expense or, in the event of resignation pursuant to
Section 9.3, at Servicer’s expense. On or before the date upon which servicing
is transferred from Ocwen to any successor servicer or subservicer with respect
to a Subject Servicing Agreement (the “Subservicing Termination Date”), Ocwen
shall undertake all steps necessary or appropriate to transfer, and shall
transfer, the servicing of the related Mortgage Loan(s) to any successor
servicer or subservicer, including, without limitation, (i) preparing, executing
and delivering any and all necessary or appropriate documents and other
instruments (including any assignments of mortgage), (ii) preparing and
delivering appropriate notification and transfer letters (including any
notifications with MERS and transferring any applicable tax or flood
certification contracts), (iii) delivering the related servicing files and other
Servicing Information, and (iv) creating and delivering to Servicer or its
designee any reasonably requested electronic data with respect to the related
Mortgage Loans. Ocwen shall reimburse Servicer for any legal expenses incurred
by Servicer to enforce the foregoing obligations of Ocwen. Until the transfer of
servicing is complete, Ocwen shall continue to perform under the terms and
conditions of this Agreement and the applicable Subservicing Supplement with
respect to such Subject Servicing Agreement.
9.5 Survival. All covenants, agreements, representations and warranties made
herein or in a Subservicing Supplement shall survive the execution and delivery
of this Agreement and each Subservicing Supplement without limitation as to
time. Notwithstanding anything to the contrary in this Agreement or any
Subservicing Supplement, the provisions of Section 5.14, Section 5.15, Article
8, Section 9.4 and Article 10 shall survive the termination of this Agreement or
any Subservicing Supplement.
ARTICLE 10
MISCELLANEOUS
10.1 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given:
(a) when received, if given in person, by courier or by a national overnight
delivery service, return receipt requested, (b) five Business Days after deposit
in the United States mail if delivered by registered or certified mail, return
receipt requested, or (c) on the date of transmission, if sent by facsimile
transmission or email transmission (receipt confirmed) on a Business Day during
the normal
29




--------------------------------------------------------------------------------




business hours of the intended recipient, and, if not so sent on such a day and
at such a time, at 10:00 a.m. on the following Business Day, provided that a
copy is mailed by registered or certified mail, return receipt requested, in
each case to the appropriate addresses, facsimile number or email address set
forth below:
(i) If to Ocwen, addressed as follows:
Ocwen Loan Servicing, LLC
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409 Attention: Secretary
Telecopy Number: (561) 682-8177
Confirmation Number: (561) 682-8887
(ii) If to Servicer, addressed as follows:
HLSS Holdings, LLC
2002 Sumit Boulevard, Sixth Floor
Atlanta, GA 30319
Attention: General Counsel
Telecopy Number: (770) 644-7420
Confirmation Number: (561) 682-7130
or to such other individual or address as a party hereto may designate for
itself by notice given as provided in this Section.
10.2 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Exhibits and Schedules attached
to this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person shall include such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity shall exclude such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument shall mean such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof. Underscored
references to Articles, Sections, paragraphs, clauses, Exhibits shall refer to
those portions of this Agreement unless otherwise specified. The use of the
terms “hereunder,” “hereof,” “hereto” and words of similar import shall refer to
this Agreement as a whole and not to any particular Article, Section, paragraph
or clause of, or Exhibit or Schedule to, this Agreement. References to “dollars”
or “$” shall mean United States dollars. References to the average unpaid
principal balance of Mortgage Loans during a calendar month shall mean the
average aggregate unpaid principal balance of such Mortgage Loans during such
calendar month. Reference to any statute or statutory provision shall include
any
30




--------------------------------------------------------------------------------




consolidation, reenactment, amendment, modification or replacement of the same
and any subordinate legislation in force under the same from time to time.
Accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles.
10.3 Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
10.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby and thereby and supersede any and all prior agreements,
arrangements and understandings, both written and oral, between the parties
relating to the subject matter hereof.
10.5 Amendment; Waiver. No amendment or modification of this Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the party granting such waiver in any other respect or
at any other time. Neither the waiver by any of the parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The failure of a party hereto at any time or times to require
performance of any provision hereof or claim damages with respect thereto shall
in no manner affect its right at a later time to enforce the same. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
10.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
10.7 Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY (I)
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III)
31




--------------------------------------------------------------------------------




CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED
MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN
ACCORDANCE WITH LAW; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.
10.8 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN ANY
DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.
10.9 No Strict Construction. The parties agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent
and that no rule of strict construction is to be applied against either party.
The parties and their respective counsel have reviewed and negotiated the terms
of this Agreement.
10.10 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and there shall be deemed substituted
for such term or provision at issue a valid, legal and enforceable term or
provision as similar as possible to the term or provision at issue. If any term
or provision of this Agreement is so broad as to be unenforceable, the term or
provision shall be interpreted to be only so broad as is enforceable.
10.11 Assignment; No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is solely for the benefit of
the parties hereto and their respective successors and permitted assigns, and no
provision of this Agreement shall be deemed to confer upon any other Person any
remedy, claim, liability, reimbursement, cause of action or other right.
10.12 Relationship of Parties. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties. The
duties and responsibilities of Ocwen shall be rendered by it as an independent
contractor and not as an agent of Servicer. Ocwen is not the agent of Servicer,
and shall not hold itself out as Servicer’s agent. Ocwen shall not have the
right to contract on behalf of Servicer or present itself to the public as
acting on behalf of Servicer, other than as expressly set forth in this
Agreement or a Subservicing Supplement.
32


10.13 Reproduction of Documents. This Agreement and all documents relating
thereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
10.14 Further Agreements. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements and take such reasonable actions as may be necessary
or appropriate to effectuate the purposes of this Agreement.
10.15 Counterparts. This Agreement may be executed and delivered (including by
facsimile or email transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
[Signature Page Follows]
33




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Master Subservicing
Agreement to be executed and delivered as of the date first above written.


HLSS HOLDINGS, LLC


By: /s/ James E. Lauter
Name: James E. Lauter
Title: SVP & Chief Financial Officer


OCWEN LOAN SERVICING, LLC


By: /s/ Kenneth Najour
Name: Kenneth Najour
Title: Treasurer


34




--------------------------------------------------------------------------------




EXHIBIT A


COMPLIANCE WITH GRAMM-LEACH-BLILEY AND PRIVACY LAWS
For purposes of compliance with (i) Title V of the Gramm-Leach-Bliley Act of
1999 (the “GLB Act”) or any successor federal statute to the GLB Act, and the
rules and regulations thereunder, all as may be amended or supplemented from
time to time and (ii) any other applicable laws concerning Personal Information
(“Privacy Laws”), each of Servicer and Ocwen represents, warrants and covenants
that:
•
it will process, use, maintain and disclose Personal Information only as
necessary for the specific purpose for which this information was disclosed to
it and only in accordance with the Agreement, the relevant Subject Servicing
Agreements, such party’s then applicable privacy policies, the GLB Act, and the
Privacy Laws;

•
it will not disclose any Personal Information to any third party (including to
the subject of such information) or any Representative who does not have a need
to know such Personal Information;

•
it will use the same care and discretion as Servicer uses and in no event less
than a reasonable standard of care to hold and maintain Personal Information
confidential;

•
has implemented and will maintain an appropriate written information security
program, the terms of which shall meet or exceed the requirements for financial
institutions under the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information (12 CFR Parts 30, 170, 208 225 and 364), to
(a) ensure the security and confidentiality of all information provided to it by
Servicer, including Personal Information (collectively, the “information”), (b)
protect against any threats or hazards to the security or integrity of
information, including unlawful destruction or accidental loss, alteration and
any other form of unlawful processing, (c) prevent unauthorized access to, use
or disclosure of the information and (d) ensure proper disposal of the
information;

•
it will ensure Personal Information is stored and transmitted in an encrypted
format, and use commercially reasonable encryption key management, including
storing and transmitting encryption keys separately from the Personal
Information and other data being transmitted;

•
it will immediately notify the other party in writing if it becomes aware of (a)
any disclosure or use of any information by it or any of its Representatives in
breach of this Exhibit, (b) any disclosure of any information to it or its
Representatives where the purpose of such disclosure is not known, (c) any
request for disclosure or inquiry regarding the information from a third party,
(d) any Security Event involving Personal Information and (e) any change in
applicable law that is likely to have a substantial adverse effect on its
ability to comply with this Exhibit;

•
it will not, and will ensure that its Representatives do not, break, bypass, or
circumvent, or attempt to break, bypass or circumvent, any security system of
either party or its respective Affiliates, to obtain, or attempt to obtain,
access to any Personal Information or other Confidential Information;

•
it will cooperate with the other party and the relevant supervisory authority in
the event of litigation or a regulatory inquiry concerning the information and
shall abide by the advice of the relevant supervisory authority with regard to
the processing of such information;

•
it will enter into further agreements as reasonably requested by the other party
to comply with law from time to time;

•
it has no reason to believe that any applicable law will prevent it from
fulfilling its obligations under this Exhibit;

•
at Servicer’s direction at any time, and in any event upon any termination or
expiration of the Agreement, Ocwen will immediately return to Servicer any or
all information and will destroy all records of such information, and under no
circumstances shall Ocwen withhold from Servicer any Personal Information; and

•
it will cause its Representatives to act in accordance with this Exhibit.

-A-1-




--------------------------------------------------------------------------------




Upon Servicer’s request and at the expense and direction of Servicer, Ocwen
shall promptly, within 3 Business Days of Servicer’s request, allow Servicer to
access and copy (by forensic imaging or other process at Servicer’s election)
all Personal Information (or such portions as may be specified by Servicer), in
Ocwen’s possession or under its control, in an industry standard format,
including logs or other electronically stored information concerning Personal
Information or access thereto, and using such media as Servicer directs.
Upon request, Ocwen shall provide Servicer with a complete daily backup of all
Personal Information, in electronic form, and transmit such backup to the data
storage facility specified by Servicer.
Servicer reserves the right to review Ocwen’s policies and procedures used to
maintain the security and confidentiality of information, including auditing
Ocwen and its Representatives concerning such policies and procedures. The
provisions of this Exhibit supplement, are in addition to, and will not be
construed to limit any other confidentiality obligations under the Agreement or
the Subject Servicing Agreements. Any exclusion from the definition of
Confidential Information contained in the Agreement or Subject Servicing
Agreements will not apply to Personal Information.
“PERSONAL INFORMATION” MEANS: (I) PERSONALLY IDENTIFIABLE INFORMATION ABOUT OR
RELATING TO ANY MORTGAGOR OR OTHER OBLIGOR ON A MORTGAGE LOAN, FORMER, CURRENT
OR PROSPECTIVE CLIENTS (OR REPRESENTATIVES OF CLIENTS), EMPLOYEE OF SERVICER,
OCWEN OR ANY OTHER PARTY WITH RESPECT TO WHOM SERVICER OR OCWEN MAINTAINS
INFORMATION, IN EACH CASE, WHICH SERVICER OR OCWEN RECEIVES OR OTHERWISE HAS
ACCESS TO (THE “COVERED PARTIES”); AND (II) ANY LIST, DESCRIPTION, OR OTHER
GROUPING OF INFORMATION OF COVERED PARTIES (AND PUBLICLY AVAILABLE INFORMATION
PERTAINING TO THEM) THAT IS DERIVED USING ANY PERSONALLY IDENTIFIABLE
INFORMATION.
-A-2-




--------------------------------------------------------------------------------




“REPRESENTATIVES” MEANS EACH PARTY’S OFFICERS, DIRECTORS, EMPLOYEES,
CONSULTANTS, ATTORNEYS, ACCOUNTANTS, AGENTS AND INDEPENDENT SUBCONTRACTORS (AND
THEIR EMPLOYEES) AND OTHER REPRESENTATIVES. AS BETWEEN SERVICER AND OCWEN, ALL
PERSONAL INFORMATION IS AND SHALL REMAIN THE EXCLUSIVE PROPERTY OF THE SERVICER.
-A-3-




